EXAMINER’S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions.

The previous Office Action dated 02/10/2021 has been withdrawn in favor of the instant Office Action.

1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given by Leann Raker on 02/03/2021.

2.	In the claims:
■	In claim 1, lines 1-2, delete the phrase “gene exogenous gene encoding an”
■	In claim 1, line 7, after the phrase “carbon source”; insert the phrase “compared to a non-recombinant E. coli cell.”

■	In claim 2, line 2, delete the phrase “encoding the fatty acid derivative enzyme”

■	Cancel claims 8-10.


3.	Claims 1, 2, 4, and 7 are allowed.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652